Citation Nr: 0704206	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-18 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a waiver of recovery of an overpayment of 
pension benefits calculated in the amount of $7, 513.00.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty from December 1978 to 
September 1985.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of a decision made by the 
Committee on Waivers and Compromises (COWC) at the Milwaukee, 
Wisconsin Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The July 2004 decision considered the question 
of waiver of recovery of an overpayment of pension benefits 
of $7,513.00, and denied a waiver of that overpayment based 
on a finding of bad faith.  The Committee subsequently denied 
waiver of recovery of the overpayment based on a finding of 
unfair gain.

The appellant is also appealing the denial of his claim for 
an evaluation in excess of ten percent for his bilateral pes 
planus disability.  The Regional Office (RO) in Nashville, 
Tennessee issued a rating decision, in August 2005, in which 
the appellant's claim for an increased evaluation was denied.


REMAND

The appellant submitted a VA Form 9 in September 2006; he 
requested a Board hearing at the RO.  The claims file was 
transferred to the Board without a Travel Board hearing 
having been scheduled for the appellant.  A hearing on appeal 
must be granted when, as in this case, an appellant expresses 
a desire for it.  38 C.F.R. § 20.700(a).

In view of the foregoing, this case must be REMANDED for the 
following action:

The RO should schedule the appellant for 
a Travel Board hearing in accordance with 
applicable procedures set out in 
38 C.F.R. § 20.704.  The RO should notify 
the appellant of the date, time and place 
of such a hearing by letter mailed to his 
current address of record.  The appellant 
is advised that if he desires to withdraw 
the hearing request prior to the hearing, 
he may do so in writing pursuant to 
applicable provisions.  All 
correspondence pertaining to this matter 
should be associated with the claims 
file.

After the hearing is conducted, or if the hearing request is 
withdrawn in writing prior to the hearing being conducted, 
the matter should be returned to the Board in accordance with 
the applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



